UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1918


DAVID HARWOOD,

                  Plaintiff – Appellant,

             v.

UNITED STATES OF AMERICA; DEBORAH A. HICKEY, Warden,

                  Defendants – Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. R. Clarke VanDervort,
Magistrate Judge. (1:08-cv-00060)


Submitted:    December 15, 2009             Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Harwood, Appellant Pro Se.         Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    Harwood    appeals      the   magistrate    judge’s *     order

dismissing his Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680

(2006) action against Defendants.                 We have reviewed the record

and    find    no     reversible    error.        Accordingly,      we    affirm   the

magistrate       judge's    order.         See    Harwood   v.     United    States,

No. 1:08-cv-00060 (S.D.W. Va. July 23, 2009).                     We dispense with

oral       argument    because     the    facts   and    legal     contentions     are

adequately      presented     in    the    materials     before     the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




       *
        The parties consented to the jurisdiction                            of    the
magistrate judge under 28 U.S.C. § 636(c) (2006).



                                            2